Name: Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora
 Type: Directive
 Subject Matter: natural environment;  environmental policy
 Date Published: 1992-07-22

 Avis juridique important|31992L0043Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora Official Journal L 206 , 22/07/1992 P. 0007 - 0050 Finnish special edition: Chapter 15 Volume 11 P. 0114 Swedish special edition: Chapter 15 Volume 11 P. 0114 Council Directive 92/43/EECof 21 May 1992on the conservation of natural habitats and of wild fauna and floraTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas the preservation, protection and improvement of the quality of the environment, including the conservation of natural habitats and of wild fauna and flora, are an essential objective of general interest pursued by the Community, as stated in Article 130r of the Treaty;Whereas the European Community policy and action programme on the environment (1987 to 1992)(4) makes provision for measures regarding the conservation of nature and natural resources;Whereas, the main aim of this Directive being to promote the maintenance of biodiversity, taking account of economic, social, cultural and regional requirements, this Directive makes a contribution to the general objective of sustainable development; whereas the maintenance of such biodiversity may in certain cases require the maintenance, or indeed the encouragement, of human activities;Whereas, in the European territory of the Member States, natural habitats are continuing to deteriorate and an increasing number of wild species are seriously threatened; whereas given that the threatened habitats and species form part of the Community's natural heritage and the threats to them are often of a transboundary nature, it is necessary to take measures at Community level in order to conserve them;Whereas, in view of the threats to certain types of natural habitat and certain species, it is necessary to define them as having priority in order to favour the early implementation of measures to conserve them;Whereas, in order to ensure the restoration or maintenance of natural habitats and species of Community interest at a favourable conservation status, it is necessary to designate special areas of conservation in order to create a coherent European ecological network according to a specified timetable;Whereas all the areas designated, including those classified now or in the future as special protection areas pursuant to Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds(5), will have to be incorporated into the coherent European ecological network;Whereas it is appropriate, in each area designated, to implement the necessary measures having regard to the conservation objectives pursued;Whereas sites eligible for designation as special areas of conservation are proposed by the Member States but whereas a procedure must nevertheless be laid down to allow the designation in exceptional cases of a site which has not been proposed by a Member State but which the Community considers essential for either the maintenance or the survival of a priority natural habitat type or a priority species;Whereas an appropriate assessment must be made of any plan or programme likely to have a significant effect on the conservation objectives of a site which has been designated or is designated in future;Whereas it is recognized that the adoption of measures intended to promote the conservation of priority natural habitats and priority species of Community interest is a common responsibility of all Member States; whereas this may, however, impose an excessive financial burden on certain Member States given, on the one hand, the uneven distribution of such habitats and species throughout the Community and, on the other hand, the fact that the "polluter pays" principle can have only limited application in the special case of nature conservation;Whereas it is therefore agreed that, in this exceptional case, a contribution by means of Community co-financing should be provided for within the limits of the resources made available under the Community's decisions;Whereas land-use planning and development policies should encourage the management of features of the landscape which are of major importance for wild fauna and flora;Whereas a system should be set up for surveillance of the conservation status of the natural habitats and species covered by this Directive;Whereas a general system of protection is required for certain species of flora and fauna to complement Directive 79/409/EEC; whereas provision should be made for management measures for certain species, if their conservation status so warrants, including the prohibition of certain means of capture or killing, whilst providing for the possibility of derogations on certain conditions;Whereas, with the aim of ensuring that the implementation of this Directive is monitored, the Commission will periodically prepare a composite report based, inter alia, on the information sent to it by the Member States regarding the application of national provisions adopted under this Directive;Whereas the improvement of scientific and technical knowledge is essential for the implementation of this Directive; whereas it is consequently appropriate to encourage the necessary research and scientific work;Whereas technical and scientific progress mean that it must be possible to adapt the Annexes; whereas a procedure should be established whereby the Council can amend the Annexes;Whereas a regulatory committee should be set up to assist the Commission in the implementation of this Directive and in particular when decisions on Community co-financing are taken;Whereas provision should be made for supplementary measures governing the reintroduction of certain native species of fauna and flora and the possible introduction of non-native species;Whereas education and general information relating to the objectives of this Directive are essential for ensuring its effective implementation,HAS ADOPTED THIS DIRECTIVE:DefinitionsArticle 1For the purpose of this Directive:(a) conservation means a series of measures required to maintain or restore the natural habitats and the populations of species of wild fauna and flora at a favourable status as defined in (e) and (i);(b) natural habitats means terrestrial or aquatic areas distinguished by geographic, abiotic and biotic features, whether entirely natural or semi-natural;(c) natural habitat types of Community interest means those which, within the territory referred to in Article 2:(i) are in danger of disappearance in their natural range;or(ii) have a small natural range following their regression or by reason of their intrinsically restricted area;or(iii) present outstanding examples of typical characteristics of one or more of the five following biogeographical regions: Alpine, Atlantic, Continental, Macaronesian and Mediterranean.Such habitat types are listed or may be listed in Annex I;(d) priority natural habitat types means natural habitat types in danger of disappearence, which are present on the territory referred to in Article 2 and for the conservation of which the Community has particular responsibility in view of the proportion of their natural range which falls within the territory referred to in Article 2; these priority natural habitat types are indicated by an asterisk (*) in Annex I;(e) conservation status of a natural habitat means the sum of the influences acting on a natural habitat and its typical species that may affect its long-term natural distribution, structure and functions as well as the long-term survival of its typical species within the territory referred to in Article 2.The conservative status of a natural habitat will be taken as "favourable" when:- its natural range and areas it covers within that range are stable or increasing, and- the specific structure and functions which are necessary for its long-term maintenance exist and are likely to continue to exist for the foreseeable future, and- the conservation status of its typical species is favourable as defined in (i);(f) habitat of a species means an environment defined by specific abiotic and biotic factors, in which the species lives at any stage of its biological cycle;(g) species of Community interest means species which, within the territory referred to in Article 2, are:(i) endangered, except those species whose natural range is marginal in that territory and which are not endangered or vulnerable in the western palearctic region; or(ii) vulnerable, i.e. believed likely to move into the endangered category in the near future if the causal factors continue operating; or(iii) rare, i.e. with small populations that are not at present endangered or vulnerable, but are at risk. The species are located within restricted geographical areas or are thinly scattered over a more extensive range; or(iv) endemic and requiring particular attention by reason of the specific nature of their habitat and/or the potential impact of their exploitation on their habitat and/or the potential impact of their exploitation on their conservation status.Such species are listed or may be listed in Annex II and/or Annex IV or V;(h) priority species means species referred to in (g) (i) for the conservation of which the Community has particular responsibility in view of the proportion of their natural range which falls within the territory referred to in Article 2; these priority species are indicated by an asterisk (*) in Annex II;(i) conservation status of a species means the sum of the influences acting on the species concerned that may affect the long-term distribution and abundance of its populations within the territory referred to in Article 2;The conservation status will be taken as "favourable" when:- population dynamics data on the species concerned indicate that it is maintaining itself on a long-term basis as a viable component of its natural habitats, and- the natural range of the species is neither being reduced nor is likely to be reduced for the foreseeable future, and- there is, and will probably continue to be, a sufficiently large habitat to maintain its populations on a long-term basis;(j) site means a geographically defined area whose extent is clearly delineated;(k) site of Community importance means a site which, in the biogeographical region or regions to which is belongs, contributes significantly to the maintenance or restoration at a favourable conservation status of a natural habitat type in Annex I or of a species in Annex II and may also contribute significantly to the coherence of Natura 2000 referred to in Article 3, and/or contributes significantly to the maintenance of biological diversity within the biogeographic region or regions concerned.For animal species ranging over wide areas, sites of Community importance shall correspond to the places within the natural range of such species which present the physical or biological factors essential to their life and reproduction;(l) special area of conservation means a site of Community importance designated by the Member States through a statutory, administrative and/or contractual act where the necessary conservation measures are applied for the maintenance or restoration, at a favourable conservation status, of the natural habitats and/or the populations of the species for which the site is designated;(m) specimen means any animal or plant, whether alive or dead, of the species listed in Annex IV and Annex V, any part or derivative thereof, as well as any other goods which appear, from an accompanying document, the packaging or a mark or label, or from any other circumstances, to be parts or derivatives of animals or plants of those species;(n) the committee means the committee set up pursuant to Article 20.Article 21. The aim of this Directive shall be to contribute towards ensuring bio-diversity through the conservation of natural habitats and of wild fauna and flora in the European territory of the Member States to which the Treaty applies.2. Measures taken pursuant to this Directive shall be designed to maintain or restore, at favourable conservation status, natural habitats and species of wild fauna and flora of Community interest.3. Measures taken pursuant to this Directive shall take account of economic, social and cultural requirements and regional and local characteristics.Conservation of natural habitats and habitats of speciesArticle 31. A coherent European ecological network of special areas of conservation shall be set up under the title Natura 2000. This network, composed of sites hosting the natural habitat types listed in Annex I and habitats of the species listed in Annex II, shall enable the natural habitat types and the species' habitats concerned to be maintained or, where appropriate, restored at a favourable conservation status in their natural range.The Natura 2000 network shall include the special protection areas classified by the Member States pursuant to Directive 79/409/EEC.2. Each Member State shall contribute to the creation of Natura 2000 in proportion to the representation within its territory of the natural habitat types and the habitats of species referred to in paragraph 1. To that effect each Member State shall designate, in accordance with Article 4, sites as special areas of conservation taking account of the objectives set out in paragraph 1.3. Where they consider it necessary, Member States shall endeavour to improve the ecological coherence of Natura 2000 by maintaining, and where appropriate developing, features of the landscape which are of major importance for wild fauna and flora, as referred to in Article 10.Article 41. On the basis of the criteria set out in Annex III (Stage 1) and relevant scientific information, each Member State shall propose a list of sites indicating which natural habitat types in Annex I and which species in Annex II that are native to its territory the sites host. For animal species ranging over wide areas these sites shall correspond to the places within the natural range of such species which present the physical or biological factors essential to their life and reproduction. For aquatic species which range over wide areas, such sites will be proposed only where there is a clearly identifiable area representing the physical and biological factors essential to their life and reproduction. Where appropriate, Member States shall propose adaptation of the list in the light of the results of the surveillance referred to in Article 11.The list shall be transmitted to the Commission, within three years of the notification of this Directive, together with information on each site. That information shall include a map of the site, its name, location, extent and the data resulting from application of the criteria specified in Annex III (Stage 1) provided in a format established by the Commission in accordance with the procedure laid down in Article 21.2. On the basis of the criteria set out in Annex III (Stage 2) and in the framework both of each of the five biogeographical regions referred to in Article 1 (c) (iii) and of the whole of the territory referred to in Article 2 (1), the Commission shall establish, in agreement with each Member State, a draft list of sites of Community importance drawn from the Member States' lists identifying those which lost one or more priority natural habitat types or priority species.Member States whose sites hosting one or more priority natural habitat types and priority species represent more than 5 % of their national territory may, in agreement with the Commission, request that the criteria listed in Annex III (Stage 2) be applied more flexibly in selecting all the sites of Community importance in their territory.The list of sites selected as sites of Community importance, identifying those which host one or more priority natural habitat types or priority species, shall be adopted by the Commission in accordance with the procedure laid down in Article 21.3. The list referred to in paragraph 2 shall be established within six years of the notification of this Directive.4. Once a site of Community importance has been adopted in accordance with the procedure laid down in paragraph 2, the Member State concerned shall designate that site as a special area of conservation as soon as possible and within six years at most, establishing priorities in the light of the importance of the sites for the maintenance or restoration, at a favourable conservation status, of a natural habitat type in Annex I or a species in Annex II and for the coherence of Natura 2000, and in the light of the threats of degradation or destruction to which those sites are exposed.5. As soon as a site is placed on the list referred to in the third subparagraph of paragraph 2 it shall be subject to Article 6 (2), (3) and (4).Article 51. In exceptional cases where the Commission finds that a national list as referred to in Article 4 (1) fails to mention a site hosting a priority natural habitat type or priority species which, on the basis of relevant and reliable scientific information, it considers to be essential for the maintenance of that priority natural habitat type or for the survival of that priority species, a bilateral consultation procedure shall be initiated between that Member State and the Commission for the purpose of comparing the scientific data used by each.2. If, on expiry of a consultation period not exceeding six months, the dispute remains unresolved, the Commission shall forward to the Council a proposal relating to the selection of the site as a site of Community importance.3. The Council, acting unanimously, shall take a decision within three months of the date of referral.4. During the consultation period and pending a Council decision, the site concerned shall be subject to Article 6 (2).Article 61. For special areas of conservation, Member States shall establish the necessary conservation measures involving, if need be, appropriate management plans specifically designed for the sites or integrated into other development plans, and appropriate statutory, administrative or contractual measures which correspond to the ecological requirements of the natural habitat types in Annex I and the species in Annex II present on the sites.2. Member States shall take appropriate steps to avoid, in the special areas of conservation, the deterioration of natural habitats and the habitats of species as well as disturbance of the species for which the areas have been designated, in so far as such disturbance could be significant in relation to the objectives of this Directive.3. Any plan or project not directly connected with or necessary to the management of the site but likely to have a significant effect thereon, either individually or in combination with other plans or projects, shall be subject to appropriate assessment of its implications for the site in view of the site's conservation objectives. In the light of the conclusions of the assessment of the implications for the site and subject to the provisions of paragraph 4, the competent national authorities shall agree to the plan or project only after having ascertained that it will not adversely affect the integrity of the site concerned and, if appropriate, after having obtained the opinion of the general public.4. If, in spite of a negative assessment of the implications for the site and in the absence of alternative solutions, a plan or project must nevertheless be carried out for imperative reasons of overriding public interest, including those of a social or economic nature, the Member State shall take all compensatory measures necessary to ensure that the overall coherence of Natura 2000 is protected. It shall inform the Commission of the compensatory measures adopted.Where the site concerned hosts a priority natural habitat type and/or a priority species, the only considerations which may be raised are those relating to human health or public safety, to beneficial consequences of primary importance for the environment or, further to an opinion from the Commission, to other imperative reasons of overriding public interest.Article 7Obligations arising under Article 6 (2), (3) and (4) of this Directive shall replace any obligations arising under the first sentence of Article 4 (4) of Directive 79/409/EEC in respect of areas classified pursuant to Article 4 (1) or similarly recognized under Article 4 (2) thereof, as from the date of implementation of this Directive or the date of classification or recognition by a Member State under Directive 79/409/EEC, where the latter date is later.Article 81. In parallel with their proposals for sites eligible for designation as special areas of conservation, hosting priority natural habitat types and/or priority species, the Member States shall send, as appropriate, to the Commission their estimates relating to the Community co-financing which they consider necessary to allow them to meet their obligations pursuant to Article 6 (1).2. In agreement with each of the Member States concerned, the Commission shall identify, for sites of Community importance for which co-financing is sought, those measures essential for the maintenance or re-establishment at a favourable conservation status of the priority natural habitat types and priority species on the sites concerned, as well as the total costs arising from those measures.3. The Commission, in agreement with the Member States concerned, shall assess the financing, including co-financing, required for the operation of the measures referred to in paragraph 2, taking into account, amongst other things, the concentration on the Member State's territory of priority natural habitat types and/or priority species and the relative burdens which the required measures entail.4. According to the assessment referred to in paragraphs 2 and 3, the Commission shall adopt, having regard to the available sources of funding under the relevant Community instruments and according to the procedure set out in Article 21, a prioritized action framework of measures involving co-financing to be taken when the site has been designated under Article 4 (4).5. The measures which have not been retained in the action framework for lack of sufficient resources, as well as those included in the abovementioned action framework which have not received the necessary co-financing or have only been partially co-financed, shall be reconsidered in accordance with the procedure set out in Article 21, in the context of the two-yearly review of the action framework and may, in the maintime, be postponed by the Member States pending such review. This review shall take into account, as appropriate, the new situation of the site concerned.6. In areas where the measures dependent on co-financing are postponed, Member States shall refrain from any new measures likely to result in deterioration of those areas.Article 9The Commission, acting in accordance with the procedure laid down in Article 21, shall periodically review the contribution of Natura 2000 towards achievement of the objectives set out in Article 2 and 3. In this context, a special area of conservation may be considered for declassification where this is warranted by natural developments noted as a result of the surveillance provided for in Article 11.Article 10Member States shall endeavour, where they consider it necessary, in their land-use planning and development policies and, in particular, with a view to improving the ecological coherence af the Natura 2000 network, to encourage the management of features of the landscape which are of major importance for wild fauna and flora.Such features are those which, by virtue of their linear and continuous structure (such as rivers with their banks or the traditional systems for marking field boundaries) or their function as stepping stones (such as ponds or small woods), are essential for the migration, dispersal and genetic exchange of wild species.Article 11Member States shall undertake surveillance of the conservation status of the natural habitats and species referred to in Article 2 with particular regard to priority natural habitat types and priority species.Protection of speciesArticle 121. Member States shall take the requisite measures to establish a system of strict protection for the animal species listed in Annex IV (a) in their natural range, prohibiting:(a) all forms of deliberate capture or killing of specimens of these species in the wild;(b) deliberate disturbance of these species, particularly during the period of breeding, rearing, hibernation and migration;(c) deliberate destruction or taking of eggs from the wild;(d) deterioration or destruction of breeding sites or resting places.2. For these species, Member States shall prohibit the keeping, transport and sale or exchange, and offering for sale or exchange, of specimens taken from the wild, except for those taken legally before this Directive is implemented.3. The prohibition referred to in paragraph 1 (a) and (b) and paragraph 2 shall apply to all stages of life of the animals to which this Article applies.4. Member States shall establish a system to monitor the incidential capture and killing of the animal species listed in Annex IV (a). In the light of the information gathered, Member States shall take further research or conservation measures as required to ensure that incidental capture and killing does not have a significant negative impact on the species concerned.Article 131. Member States shall take the requisite measures to establish a system of strict protection for the plant species listed in Annex IV (b), prohibiting:(a) the deliberate picking, collecting, cutting, uprooting or destruction of such plants in their natural range in the wild;(b) the keeping, transport and sale or exchange and offering for sale or exchange of specimens of such species taken in the wild, except for those taken legally before this Directive is implemented.2. The prohibitions referred to in paragraph 1 (a) and (b) shall apply to all stages of the biological cycle of the plants to which this Article applies.Article 141. If, in the light of the surveillance provided for in Article 11, Member States deem it necessary, they shall take measures to ensure that the taking in the wild of specimens of species of wild fauna and flora listed in Annex V as well as their exploitation is compatible with their being maintained at a favourable conservation status.2. Where such measures are deemed necessary, they shall include continuation of the surveillance provided for in Article 11. Such measures may also include in particular:- regulations regarding access to certain property,- temporary or local prohibition of the taking of specimens in the wild and exploitation of certain populations,- regulation of the periods and/or methods of taking specimens,- application, when specimens are taken, of hunting and fishing rules which take account of the conservation of such populations,- establishment of a system of licences for taking specimens or of quotas,- regulation of the purchase, sale, offering for sale, keeping for sale or transport for sale of specimens,- breeding in captivity of animal species as well as artificial propagation of plant species, under strictly controlled conditions, with a view to reducing the taking of specimens of the wild,- assessment of the effect of the measures adopted.Article 15In respect of the capture or killing of species of wild fauna listed in Annex V (a) and in cases where, in accordance with Article 16, derogations are applied to the taking, capture or killing of species listed in Annex IV (a), Member States shall prohibit the use of all indiscriminate means capable of causing local disappearance of, or serious disturbance to, populations of such species, and in particular:(a) use of the means of capture and killing listed in Annex VI (a);(b) any form of capture and killing from the modes of transport referred to in Annex VI (b).Article 161. Provided that there is no satisfactory alternative and the derogation is not detrimental to the maintenance of the populations of the species concerned at a favourable conservation status in their natural range, Member States may derogate from the provisions of Articles 12, 13, 14 and 15 (a) and (b):(a) in the interest of protecting wild fauna and flora and conserving natural habitats;(b) to prevent serious damage, in particular to crops, livestock, forests, fisheries and water and other types of property;(c) in the interests of public health and public safety, or for other imperative reasons of overriding public interest, including those of a social or economic nature and beneficial consequences of primary importance for the environment;(d) for the purpose of research and education, of repopulating and re-introducing these species and for the breedings operations necessary for these purposes, including the artificial propagation of plants;(e) to allow, under strictly supervised conditions, on a selective basis and to a limited extent, the taking or keeping of certain specimens of the species listed in Annex IV in limited numbers specified by the competent national authorities.2. Member States shall forward to the Commission every two years a report in accordance with the format established by the Committee on the derogations applied under paragraph 1. The Commission shall give its opinion on these derogations within a maximum time limit of 12 months following receipt of the report and shall give an account to the Committee.3. The reports shall specify:(a) the species which are subject to the derogations and the reason for the derogation, including the nature of the risk, with, if appropriate, a reference to alternatives rejected and scientific data used;(b) the means, devices or methods authorized for the capture or killing of animal species and the reasons for their use;(c) the circumstances of when and where such derogations are granted;(d) the authority empowered to declare and check that the required conditions obtain and to decide what means, devices or methods may be used, within what limits and by what agencies, and which persons are to carry but the task;(e) the supervisory measures used and the results obtained.InformationArticle 171. Every six years from the date of expiry of the period laid down in Article 23, Member States shall draw up a report on the implementation of the measures taken under this Directive. This report shall include in particular information concerning the conservation measures referred to in Article 6 (1) as well as evaluation of the impact of those measures on the conservation status of the natural habitat types of Annex I and the species in Annex II and the main results of the surveillance referred to in Article 11. The report, in accordance with the format established by the committee, shall be forwarded to the Commission and made accessible to the public.2. The Commission shall prepare a composite report based on the reports referred to in paragraph 1. This report shall include an appropriate evaluation of the progress achieved and, in particular, of the contribution of Natura 2000 to the achievement of the objectives set out in Article 3. A draft of the part of the report covering the information supplied by a Member State shall be forwarded to the Member State in question for verification. After submission to the committee, the final version of the report shall be published by the Commission, not later than two years after receipt of the reports referred to in paragraph 1, and shall be forwarded to the Member States, the European Parliament, the Council and the Economic and Social Committee.3. Member States may mark areas designated under this Directive by means of Community notices designed for that purpose by the committee.ResearchArticle 181. Member States and the Commission shall encourage the necessary research and scientific work having regard to the objectives set out in Article 2 and the obligation referred to in Article 11. They shall exchange information for the purposes of proper coordination of research carried out at Member State and at Community level.2. Particular attention shall be paid to scientific work necessary for the implementation of Articles 4 and 10, and transboundary cooperative research between Member States shall be encouraged.Procedure for amending the AnnexesArticle 19Such amendments as are necessary for adapting Annexes I, II, III, V and VI to technical and scientific progress shall be adopted by the Council acting by qualified majority on a proposal from the Commission.Such amendments as are necessary for adapting Annex IV to technical and scientific progress shall be adopted by the Council acting unanimously on a proposal from the Commission.CommitteeArticle 20The Commission shall be assisted by a committee consisting of representatives of the Member States and chaired by a representative of the Commission.Article 211. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.2. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Supplementary provisionsArticle 22In implementing the provisions of this Directive, Member States shall:(a) study the desirability of re-introducing species in Annex IV that are native to their territory where this might contribute to their conservation, provided that an investigation, also taking into account experience in other Member States or elsewhere, has established that such re-introduction contributes effectively to re-establishing these species at a favourable conservation status and that it takes place only after proper consultation of the public concerned;(b) ensure that the deliberate introduction into the wild of any species which is not native to their territory is regulated so as not to prejudice natural habitats within their natural range or the wild native fauna and flora and, if they consider it necessary, prohibit such introduction. The results of the assessment undertaken shall be forwarded to the committee for information;(c) promote education and general information on the need to protect species of wild fauna and flora and to conserve their habitats and natural habitats.Final provisionsArticle 231. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within two years of its notification. They shall forthwith inform the Commission thereof.2. When Member States adopt such measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.3. Member States shall communicate to the Commission the main provisions of national law which they adopt in the field covered by this Directive.Article 24This Directive is addressed to the Member States.Done at Brussels, 21 May 1992.For the CouncilThe PresidentArlindo Marques Cunha(1) OJ No C 247, 21. 9. 1988, p. 3 andOJ No C 195, 3. 8. 1990, p. 1.(2) OJ No C 75, 20. 3. 1991, p. 12.(3) OJ No C 31, 6. 2. 1991, p. 25.(4) OJ No C 328, 7. 12. 1987, p. 1.(5) OJ No L 103, 25. 4. 1979, p. 1. Directive as last amended by Directive 91/244/ECC (OJ No L 115, 8. 5. 1991, p. 41).ANNEX INATURAL HABITAT TYPES OF COMMUNITY INTEREST WHOSE CONSERVATION REQUIRES THE DESIGNATION OF SPECIAL AREAS OF CONSERVATIONInterpretation>TABLE>The sign "x" combining codes indicates associated habitat types, e.g. 35.2 Ã  64.1 - Open grassland with Corynephorus and Agrostis (35.2), in combination with continental dunes (64.1).The sign "*" indicates priority habitat types.COSTAL AND HALOPHYTIC HABITATSOpen sea and tidal areas>TABLE>Sea cliffs and shingle or stony beaches>TABLE>Atlantic and continental salt marshes and salt meadows>TABLE>Mediterranean and thermo-Atlantic salt marshes and salt meadows>TABLE>Salt and gypsum continental steppes>TABLE>COASTAL SAND DUNES AND CONTINENTAL DUNESSea dunes of the Atlantic, North Sea and Baltic coasts>TABLE>Sea dunes of the Mediterranean coast>TABLE>Continental dunes, old and decalcified>TABLE>FRESHWATER HABITATSStanding water>TABLE>Running waterSections of water courses with natural or semi-natural dynamics (minor, average and major beds) where the water quality shows no significant deterioration>TABLE>TEMPERATE HEATH AND SCRUB>TABLE>SCLEROPHYLLOUS SCRUB (MATORRAL)Sub-Mediterranean and temperate>TABLE>Mediterranean arborescent matorral>TABLE>Thermo-Mediterranean and pre-steppe brush>TABLE>Phrygana>TABLE>NATURAL AND SEMI-NATURAL GRASSLAND FORMATIONSNatural grasslands>TABLE>Semi-natural dry grasslands and scrubland facies>TABLE>Sclerophyllous grazed forests (dehesas)>TABLE>Semi-natural tall-herb humid meadows>TABLE>Mesophile grasslands>TABLE>RAISED BOGS AND MIRES AND FENSSphagnum acid bogs>TABLE>Calcareous fens>TABLE>ROCKY HABITATS AND CAVESScree>TABLE>Chasmophytic vegetation on rocky slopes>TABLE>Other rocky habitats>TABLE>FORESTS(Sub)natural woodland vegetation comprising native species forming forests of tall trees, with typical undergrowth, and meeting the following criteria: rare or residual, and/or hosting species of Community interestForests of temperate Europe>TABLE>Mediterranean deciduous forests>TABLE>Mediterranean sclerophyllous forests>TABLE>Alpine and subalpine coniferous forests>TABLE>Mediterranean mountainous coniferous forests>TABLE>ANNEX IIANIMAL AND PLANT SPECIES OF COMMUNITY INTEREST WHOSE CONSERVATION REQUIRES THE DESIGNATION OF SPECIAL AREAS OF CONSERVATIONInterpretation(a) Annex II follows on from Annex I for the establishment of a consistent network of special areas of conservation.(b) The species listed in this Annex are indicated:- by the name of the species or subspecies, or- by the body of species belonging to a higher taxon or to a designated part of that taxon.The abbreviation "spp." after the name of a family or genus designates all the species belonging to that family or genus.(c) SymbolsAn asterisk (*) before the name of a species indicates that the species is a priority species.Most species listed in this Annex are also listed in Annex IV.Where a species appears i this Annex but does not appear in either Annex IV or Annex V, the species name is followed by the symbol (o); where a species which appears in this Annex also appears in Annex V but does not appear in Annex IV, its name is followed by the symbol (V).(a) ANIMALSVERTEBRATESMAMMALSINSECTIVORATalpidaeGalemys pyrenaicusCHIROPTERARhinolophidaeRhinolophus blasiiRhinolophus euryaleRhinolophus ferrumequinumRhinolophus hipposiderosRhinolophus mehelyiVespertilionidaeBarbastella barbastellusMiniopterus schreibersiMyotis bechsteiniMyotis blythiMyotis capacciniiMyotis dasycnemeMyotis emarginatusMyotis myotisRODENTIASciuridaeSpermophilus citellusCastoridaeCastor fiberMicrotidaeMicrotus cabrerae*Microtus oeconomus arenicolaCARNIVORACanidae*Canis lupus (Spanish populations: only those south of the Duero; Greek populations: only those south of the 39th parallel)Ursidae*Ursus arctosMustelidaeLutra lutraMustela lutreolaFelidaeLynx lynx*Lynx pardinaPhocidaeHalichoerus grypus (V)*Monachus monachusPhoca vitulina (V)ARTIODACTYLACervidae*Cervus elaphus corsicanusBovidaeCapra aegagrus (natural populations)*Capra pyrenaica pyrenaicaOvis ammon musimon (natural populations - Corsica and Sardinia)Rupicapra rupicapra balcanica*Rupicapra ornataCETACEATursiops truncatusPhocoena phocoenaREPTILESTESTUDINATATestudinidaeTestudo hermanniTestudo graecaTestudo marginataCheloniidae*Caretta carettaEmydidaeEmys orbicularisMauremys caspicaMauremys leprosaSAURIALacertidaeLacerta monticolaLacerta schreiberiGallotia galloti insulanagae*Gallotia simonyiPodarcis lilfordiPodarcis pityusensisScincidaeChalcides occidentalisGekkonidaePhyllodactylus europaeusOPHIDIAColubridaeElaphe quatuorlineataElaphe situlaViperidae*Vipera schweizeriVipera ursiniiAMPHIBIANSCAUDATASalamandridaeChioglossa lusitanicaMertensiella luschani*Salamandra salamandra auroraeSalamandrina terdigitataTriturus cristatusProteidaeProteus anguinusPlethodontidaeSpeleomantes ambrosiiSpeleomantes flavusSpeleomantes geneiSpeleomantes imperialisSpeleomantes supramontesANURADiscoglossidaeBombina bombinaBombina variegataDiscoglossus jeanneaeDiscoglossus montalentiiDiscoglossus sardus*Alytes muletensisRanidaeRana latasteiPelobatidae*Pelobates fuscus insubricusFISHPETROMYZONIFORMESPetromyzonidaeEudontomyzon spp. (o)Lampetra fluviatilis (V)Lampetra planeri (o)Lethenteron zanandrai (V)Petromyzon marinus (o)ACIPENSERIFORMESAcipenseridae*Acipenser naccarii*Acipenser sturioATHERINIFORMESCyprinodontidaeAphanius iberus (o)Aphanius fasciatus (o)*Valencia hispanicaSALMONIFORMESSalmonidaeHucho hucho (natural populations) (V)Salmo salar (only in fresh water) (V)Salmo marmoradus (o)Salmo macrostigma (o)Coregonidae*Coregonus oxyrhynchus (anadromous populations in certain sectors of the North Sea)CYPRINIFORMESCyprinidaeAlburnus vulturius (o)Alburnus albidus (o)Anaecypris hispanicaAspius aspius (o)Barbus plebejus (V)Barbus meridionalis (V)Barbus capito (V)Barbus comiza (V)Chalcalburnus chalcoides (o)Chondrostoma soetta (o)Chondrostoma polylepis (o)Chondrostoma genei (o)Chondrostoma lusitanicum (o)Chondrostoma toxostoma (o)Gobio albipinnatus (o)Gobio uranoscopus (o)Iberocypris palaciosi (o)*Ladigesocypris ghigii (o)Leuciscus lucomonis (o)Leuciscus souffia (o)Phoxinellus spp. (o)Rutilus pigus (o)Rutilus rubilio (o)Rutilus arcasii (o)Rutilus macrolepidotus (o)Rutilus lemmingii (o)Rutilus friesii meidingeri (o)Rutilus alburnoides (o)Rhodeus sericeus amarus (o)Scardinius graecus (o)CobitidaeCobitis conspersa (o)Cobitis larvata (o)Cobitis trichonica (o)Cobitis taenia (o)Misgurnis fossilis (o)Sabanejewia aurata (o)PERCIFORMESPercidaeGymnocephalus schraetzer (V)Zingel spp. [(o) except Zingel asper and Zingel zingel (V)]GobiidaePomatoschistus canestrini (o)Padogobius panizzai (o)Padogobius nigricans (o)CLUPEIFORMESClupeidaeAlosa spp. (V)SCORPAENIFORMESCottidaeCottus ferruginosus (o)Cottus petiti (o)Cottus gobio (o)SILURIFORMESSiluridaeSilurus aristotelis (V)INVERTEBRATESARTHROPODSCRUSTACEADecapodaAustropotamobius pallipes (V)INSECTAColeopteraBuprestis splendens*Carabus olympiaeCerambyx cerdoCucujus cinnaberinusDytiscus latissimusGraphoderus bilineatusLimoniscus violaceus (o)Lucanus cervus (o)Morimus funereus (o)*Osmoderma eremita*Rosalia alpinaLepidoptera*Callimorpha quadripunctata (o)Coenonympha oedippusErebia calcariaErebia christiEriogaster cataxEuphydryas aurinia (o)Graellsia isabellae (V)Hypodryas maturnaLycaena disparMaculinea nausithousMaculinea teleiusMelanagria argePapilio hospitonPlebicula golgusMantodeaApteromantis apteraOdonataCoenagrion hylas (o)Coenagrion mercuriale (o)Cordulegaster trinacriaeGomphus grasliniiLeucorrhina pectoralisLindenia tetraphyllaMacromia splendensOphiogomphus ceciliaOxygastra curtisiiOrthopteraBaetica ustulataMOLLUSCSGASTROPODACaseolus calculusCaseolus commixtaCaseolus sphaerulaDiscula leacockianaDiscula tabellataDiscus defloratusDiscus guerinianusElona quimperianaGeomalacus maculosusGeomitra monizianaHelix subplicataLeiostyla abbreviataLeiostyla cassidaLeiostyla corneocostataLeiostyla gibbaLeiostyla lamellosaVertigo angustior (o)Vertigo genesii (o)Vertigo geyeri (o)Vertigo moulinsiana (o)BIVALVIAUnionoidaMargaritifera margaritifera (V)Unio crassus(b) PLANTSPTERIDOPHYTAASPLENIACEAEAsplenium jahandiezii (Litard.) RouyBLECHNACEAEWoodwardia radicans (L.) Sm.DICKSONIACEAECulcita macrocarpa C. PreslDRYOPTERIDACEAE*Dryopteris corleyi Fraser-Jenk.HYMENOPHYLLACEAETrichomanes speciosum Willd.ISOETACEAEIsoetes boryana DurieuIsoetes malinverniana Ces. & De Not.MARSILEACEAEMarsilea batardae LaunertMarsilea quadrifolia L.Marsilea strigosa Willd.OPHIOGLOSSACEAEBotrychium simplex Hitchc.Ophioglossum polyphyllum A. BraunGYMNOSPERMAEPINACEAE*Abies nebrodensis (Lojac.) MatteiANGIOSPERMAEALISMATACEAECaldesia parnassifolia (L.) Parl.Luronium natans (L.) Raf.AMARYLLIDACEAELeucojum nicaeense Ard.Narcissus asturiensis (Jordan) PugsleyNarcissus calcicola MendonÃ §aNarcissus cyclamineus DC.Narcissus fernandesii G. PedroNarcissus humilis (Cav.) Traub*Narcissus nevadensis PugsleyNarcissus pseudonarcissus L.subsp. nobilis (Haw.) A. FernandesNarcissus scaberulus Henriq.Narcissus triandrus (Salisb.) D. A. Webbsubsp. capax (Salisb.) D. A. Webb.Narcissus viridiflorus SchousboeBORAGINACEAE*Anchusa crispa Viv.*Lithodora nitida (H. Ern) R. FernandesMyosotis lusitanica SchusterMyosotis rehsteineri Wartm.Myosotis retusifolia R. AfonsoOmphalodes kuzinskyana Willk.*Omphalodes littoralis Lehm.Solenanthus albanicus (Degen & al.) Degen & Baldacci*Symphytum cycladense Pawl.CAMPANULACEAEAsyneuma giganteum (Boiss.) Bornm.*Campanula sabatia De Not.Jasione crispa (Pourret) Samp.subsp. serpentinica Pinto da SilvaJasione lusitanica A. DC.CARYOPHYLLACEAE*Arenaria nevadensis Boiss. & ReuterArenaria provincialis Chater & HallidayDianthus cintranus Boiss. & Reutersubsp. cintranus Boiss. & ReuterDianthus marizii (Samp.) Samp.Dianthus rupicola Biv.*Gypsophila papillosa P. PortaHerniaria algarvica ChaudriHerniaria berlengiana (Chaudhri) Franco*Herniaria latifolia Lapeyr.subsp. litardierei gamisHerniaria maritima LinkMoehringia tommasinii Marches.Petrocoptis grandiflora Rothm.Petrocoptis montsicciana O. Bolos & Rivas Mart.Petrocoptis pseudoviscosa Fernandez CasasSilene cintrana Rothm.*Silene hicesiae Brullo & SignorelloSilene hifacensis Rouy ex Willk.*Silene holzmanii Heldr. ex Boiss.Silene longicilia (Brot.) Otth.Silene mariana Pau*Silene orphanidis Boiss.*Silene rothmaleri Pinto da Silva*Silene velutina Pourret ex Loisel.CHENOPODIACEAE*Bassia saxicola (Guss.) A. J. Scott*Kochia saxicola Guss.*Salicornia veneta Pignatti & LausiCISTACEAECistus palhinhae IngramHalimium verticillatum (Brot.) SennenHelianthemum alypoides Losa & Rivas GodayHelianthemum caput-felis Boiss.*Tuberaria major (Willk.) Pinto da Silva & RoseiraCOMPOSITAE*Anthemis glaberrima (Rech. f.) Greuter*Artemisia granatensis Boiss.*Aster pyrenaeus Desf. ex DC.*Aster sorrentinii (Tod) Lojac.*Carduus myriacanthus Salzm. ex DC.*Centaurea alba L.subsp. heldreichii (Halacsy) Dostal*Centaurea alba L.subsp. princeps (Boiss. & Heldr.) Gugler*Centaurea attica Nymansubsp. megarensis (Halacsy & Hayek) Dostal*Centaurea balearica J. D. Rodriguez*Centaurea borjae Valdes-Berm. & Rivas Goday*Centaurea citricolor Font QuerCentaurea corymbosa PourretCentaurea gadorensis G. Bianca*Centaurea horrida Badaro*Centaurea kalambakensis Freyn & Sint.Centaurea kartschiana Scop.*Centaurea lactiflora HalacsyCentaurea micrantha Hoffmanns. & Linksubsp. herminii (Rouy) DostÃ ¡l*Centaurea niederi Heldr.*Centaurea peucedanifolia Boiss. & Orph.*Centaurea pinnata PauCentaurea pulvinata (G. Bianca) G. BiancaCentaurea rothmalerana (ArÃ ¨nes) DostÃ ¡lCentaurea vicentina Mariz*Crepis crocifolia Boiss. & Heldr.Crepis granatensis (Willk.) B. Bianca & M. CuetoErigeron frigidus Boiss. ex DC.Hymenostemma pseudanthemis (Kunze) Willd.*Jurinea cyanoides (L.) Reichenb.*Jurinea fontqueri Cuatrec.*Lamyropsis microcephala (Moris) Dittrich & GreuterLeontodon microcephalus (Boiss. ex DC.) Boiss.Leontodon boryi Boiss.*Leontodon siculus (Guss.) Finch & SellLeuzea longifolia Hoffmanns. & LinkLigularia sibirica (L.) Cass.Santolina impressa Hoffmanns. & LinkSantolina semidentata Hoffmanns. & Link*Senecio elodes Boiss. ex DC.Senecio nevadensis Boiss. & ReuterCONVOLVULACEAE*Convolvulus argyrothamnus Greuter*Convolvulus Fernandes Pinto da Silva & TelesCRUCIFERAEAlyssum pyrenaicum Lapeyr.Arabis sadina (Samp.) P. Cout.*Biscutella neustriaca BonnetBiscutella vincentina (Samp.) Rothm.Boleum asperum (Pers.) DesvauxBrassica glabrescens PoldiniBrassica insularis Moris*Brassica macrocarpa Guss.Coincya cintrana (P. Cout.) Pinto da Silva*Coincya rupestris Rouy*Coronopus navasii PauDiplotaxis ibicensis (Pau) Gomez-Campo*Diplotaxis siettiana MaireDiplotaxis vicentina (P. Cout.) Rothm.Erucastrum palustre (Pirona) Vis.*Iberis arbuscula RunemarkIberis procumbens Langesubsp. microcarpa Franco & Pinto da Silva*Ionopsidium acaule (Desf.) Reichenb.Ionopsidium savianum (Caruel) Ball ex Arcang.Sisymbrium cavanillesianum Valdes & CastroviejoSisymbrium supinum L.CYPERACEAE*Carex panormitana Guss.Eleocharis carniolica KochDIOSCOREACEAE*Borderea chouardii (Gaussen) HeslotDROSERACEAEAldrovanda vesiculosa L.EUPHORBIACEAE*Euphorbia margalidiana Kuhbier & LewejohannEuphorbia transtagana Boiss.GENTIANACEAE*Centaurium rigualii Esteve Chueca*Centaurium somedanum LainzGentiana ligustica R. de Vilm. & ChopinetGentianella angelica (Pugsley) E. F. WarburgGERANIACEAE*Erodium astragaloides Boiss. & ReuterErodium paularense Fernandez-Gonzalez & Izco*Erodium rupicola Boiss.GRAMINEAEAvenula hackelii (Henriq.) HolubBromus grossus Desf. ex DC.Coleanthus subtilis (Tratt.) SeidlFestuca brigantina (Markgr.-Dannenb.) Markgr.-Dannenb.Festuca duriotagana Franco & R. AfonsoFestuca elegans Boiss.Festuca henriquesii Hack.Festuca sumilusitanica Franco & R. AfonsoGaudinia hispanica Stace & TutinHolcus setiglumis Boiss. & Reutersubsp. duriensis Pinto da SilvaMicropyropsis tuberosa Romero - Zarco & CabezudoPseudarrhenatherum pallens (Link) J. HolubPuccinellia pungens (Pau) Paunero*Stipa austroitalica Martinovsky*Stipa bavarica Martinovsky & H. Scholz*Stipa veneta MoraldoGROSSULARIACEAE*Ribes sardum MartelliHYPERICACEAE*Hypericum aciferum (Greuter) N. K. B. RobsonJUNCACEAEJuncus valvatus LinkLABIATAEDracocephalum austriacum L.*Micromeria taygetea P. H. DavisNepeta dirphya (Boiss.) Heldr. ex Halacsy*Nepeta sphaciotica P. H. DavisOriganum dictamnus L.Sideritis incanasubsp. glauca (Cav.) MalagarrigaSideritis javalambrensis PauSideritis serrata Cav. ex Lag.Teucrium lepicephalum PauTeucrium turredanum Losa & Rivas Goday*Thymus camphoratus Hoffmanns. & LinkThymus carnosus Boiss.*Thymus cephalotos L.LEGUMINOSAEAnthyllis hystrix Cardona, Contandr. & E. Sierra*Astragalus algarbiensis Coss. ex Bunge*Astragalus aquilanus AnzaloneAstragalus centralpinus Braun-Blanquet*Astragalus maritimus MorisAstragalus tremolsianus Pau*Astragalus verrucosus Moris*Cytisus aeolicus Guss. ex Lindl.Genista dorycnifolia Font QuerGenista holopetala (Fleischm. ex Koch) BaldacciMelilotus segetalis (Brot.) Ser.subsp. fallax Franco*Ononis hackelii LangeTrifolium saxatile All.*Vicia bifoliolata J. D. RodriguezLENTIBULARIACEAEPinguicula nevadensis (Lindb.) CasperLILIACEAEAllium grosii Font Quer*Androcymbium rechingeri Greuter*Asphodelus bento-rainhae P. SilvaHyacinthoides vicentina (Hoffmanns. & Link) Rothm.*Muscari gussonei (Parl.) Tod.LINACEAE*Linum muelleri MorisLYTHRACEAE*Lythrum flexuosum Lag.MALVACEAEKosteletzkya pentacarpos (L.) Ledeb.NAJADACEAENajas flexilis (Willd.) Rostk. & W. L. SchmidtORCHIDACEAE*Cephalanthera cucullata Boiss. & Heldr.Cypripedium calceolus L.Liparis loeselii (L.) Rich.*Ophrys lunulata Parl.PAEONIACEAEPaeonia cambessedesii (Willk.) Willk.Paeonia parnassica TzanoudakisPaeonia clusii F. C. Sternsubsp. rhodia (Stearn) TzanoudakisPALMAEPhoenix theophrasti GreuterPLANTAGINACEAEPlantago algarbiensis Samp.Plantago almogravensis FrancoPLUMBAGINACEAEArmeria berlengensis Daveau*Armeria helodes Martini & PoldArmeria negleta GirardArmeria pseudarmeria (Murray) Mansfeld*Armeria rouyana DaveauArmeria soleirolii (Duby) GodronArmeria velutina Welv. ex Boiss. & ReuterLimonium dodartii (Girard) O. Kuntzesubsp. lusitanicum (Daveau) Franco*Limonium insulare (Beg. & Landi) Arrig. & DianaLimonium lanceolatum (Hoffmanns. & Link) FrancoLimonium multiflorum Erben*Limonium pseudolaetum Arrig. & Diana*Limonium strictissimum (Salzmann) Arrig.POLYGONACEAEPolygonum praelongum Coode & CullenRumex rupestris Le GallPRIMULACEAEAndrosace mathildae LevierAndrosace pyrenaica Lam.*Primula apennina WidmerPrimula palinuri PetagnaSoldanella villosa Darracq.RANUNCULACEAE*Aconitum corsicum GayerAdonis distorta Ten.Aquilegia bertolonii SchottAquilegia kitaibelii Schott*Aquilegia pyrenaica D. C.subsp. cazorlensis (Heywood) Galiano*Consolida samia P. H. DavisPulsatilla patens (L.) Miller*Ranunculus weyleri MaresRESEDACEAE*Reseda decursiva Forssk.ROSACEAEPotentilla delphinensis Gren. & GodronRUBIACEAE*Galium litorale Guss.*Galium viridiflorum Boiss. & ReuterSALICACEAESalix salvifolia Brot.subsp. australis FrancoSANTALACEAEThesium ebracteatum HayneSAXIFRAGACEAESaxifraga berica (Beguinot) D. A. WebbSaxifraga florulenta MorettiSaxifraga hirculus L.Saxifraga tombeanensis Boiss. ex Engl.SCROPHULARIACEAEAntirrhinum charidemi LangeChaenorrhinum serpyllifolium (Lange) Langesubsp. lusitanicum R. Fernandes*Euphrasia genargentea (Feoli) DianaEuphrasia marchesettii Wettst. ex Marches.Linaria algarviana Chav.Linaria coutinhoi ValdÃ ©s*Linaria ficalhoana RouyLinaria flava (Poiret) Desf.*Linaria hellenica Turrill*Linaria ricardoi Cout.*Linaria tursica B. Valdes & CabezudoLinaria tonzigii LonaOdontites granatensis Boiss.Verbascum litigiosum Samp.Veronica micrantha Hoffmanns. & Link*Veronica oetaea L.-A. GustavsonSELAGINACEAE*Globularia stygia Orph. ex Boiss.SOLANACEAE*Atropa baetica Willk.THYMELAEACEAEDaphne petraea Leybold*Daphne rodriguezii TexidorULMACEAEZelkova abelicea (Lam.) Boiss.UMBELLIFERAE*Angelica heterocarpa LloydAngelica palustris (Besser) Hoffm.*Apium bermejoi LlorensApium repens (Jacq.) Lag.Athamanta cortiana Ferrarini*Bupleurum capillare Boiss. & Heldr.*Bupleurum kakiskalae GreuterEryngium alpinum L.*Eryngium viviparum Gay*Laserpitium longiradium Boiss.*Naufraga balearica Constans & Cannon*Oenanthe conioides LangePetagnia saniculifolia Guss.Rouya polygama (Desf.) Coincy*Seseli intricatum Boiss.Thorella verticillatinundata (Thore) Brig.VALERIANACEAECentranthus trinervis (Viv.) BeguinotVIOLACEAE*Viola hispida Lam.Viola jaubertiana Mares & VigineixLower plantsBRYOPHYTABruchia vogesiaca Schwaegr. (o)*Bryoerythrophyllum machadoanum (Sergio) M. Hill (o)Buxbaumia viridis (Moug. ex Lam. & DC.) Brid. ex Moug. & Nestl. (o)Dichelyma capillaceum (With.) Myr. (o)Dicranum viride (Sull. & Lesq.) Lindb. (o)Distichophyllum carinatum Dix. & Nich. (o)Drepanocladus vernicosus (Mitt.) Warnst. (o)Jungermannia handelii (Schiffn.) Amak. (o)Mannia triandra (Scop.) Grolle (o)*Marsupella profunda Lindb. (o)Meesia longiseta Hedw. (o)Nothothylas orbicularis (Schwein.) Sull. (o)Orthotrichum rogeri Brid. (o)Petalophyllum ralfsii Nees & Goot. ex Lehm. (o)Riccia breidleri Jur. ex Steph. (o)Riella helicophylla (Mont.) Hook. (o)Scapania massolongi (K. Muell.) K. Muell. (o)Sphagnum pylaisii Brid. (o)Tayloria rudolphiana (Gasrov) B. & G. (o)SPECIES FOR MACARONESIAPTERIDOPHYTAHYMENOPHYLLACEAEHymenophyllum maderensis Gibby & LovisDRYOPTERIDACEAE*Polystichum drepanum (Sw.) C. Presl.ISOETACEAEIsoetes azorica Durieu & PaivaMARSILIACEAE*Marsilea azorica Launert & PaivaANGIOSPERMAEASCLEPIADACEAECaralluma burchardii N. E. Brown*Ceropegia chrysantha Svent.BORAGINACEAEEchium candicans L. fil.*Echium gentianoides Webb & CoincyMyosotis azorica H. C. WatsonMyosotis maritima Hochst. in Seub.CAMPANULACEAE*Azorina vidalii (H. C. Watson) FeerMusschia aurea (L. f.) DC.*Musschia wollastonii LoweCAPRIFOLIACEAE*Sambucus palmensis LinkCARYOPHYLLACEAESpergularia azorica (Kindb.) LebelCELASTRACEAEMaytenus umbellata (R. Br.) Mabb.CHENOPODIACEAEBeta patula Ait.CISTACEAECistus chinamadensis Banares & Romero*Helianthemum bystropogophyllum Svent.COMPOSITAEAndryala crithmifolia Ait.*Argyranthemum lidii HumphriesArgyranthemum thalassophylum (Svent.) Hump.Argyranthemum winterii (Svent.) Humphries*Atractylis arbuscula Svent. & MichaelisAtractylis preauxiana Schultz.Calendula maderensis DC.Cheirolophus duranii (Burchard) HolubCheirolophus ghomerytus (Svent.) HolubCheirolophus junonianus (Svent.) HolubCheirolophus massonianus (Lowe) HansenCirsium latifolium LoweHelichrysum gossypinum WebbHelichrysum oligocephala (Svent. & Bzamw.)*Lactuca watsoniana Trel.*Onopordum nogalesii Svent.*Onopordum carduelinum Bolle*Pericallis hadrosoma Svent.Phagnalon benettii LoweStemmacantha cynaroides (Chr. Son. in Buch) DittSventenia bupleuroides Font Quer*Tanacetum ptarmiciflorum Webb & BerthCONVOLVULACEAE*Convolvulus caput-medusae Lowe*Convolvulus lopez-socasii Svent.*Convolvulus massonii A. Dietr.CRASSULACEAEAeonium gomeraense PraegerAeonium saundersii BolleAichryson dumosum (Lowe) Praeg.Monanthes wildpretii Banares & ScholzSedum brissemoretii Raymond-HametCRUCIFERAE*Crambe arborea Webb ex ChristCrambe laevigata DC. ex Christ*Crambe sventenii R. Petters ex Bramwell & Sund.*Parolinia schizogynoides Svent.Sinapidendron rupestre (Ait.) LoweCYPERACEAECarex malato-belizii RaymondDIPSACACEAEScabiosa nitens Roemer & J. A. SchultesERICACEAEErica scoparia L.subsp. azorica (Hochst.) D. A. WebbEUPHORBIACEAE*Euphorbia handiensis BurchardEuphorbia lambii Svent.Euphorbia stygiana H. C. WatsonGERANIACEAE*Geranium maderense P. F. YeoGRAMINEAEDeschampsia maderensis (Haeck. & Born.)Phalaris maderensis (Menezes) MenezesLABIATAE*Sideritis cystosiphon Svent.*Sideritis discolor (Webb ex de Noe) BolleSideritis infernalis BolleSideritis marmorea BolleTeucrium abutiloides L'HÃ ©rTeucrium betonicum L'HÃ ©rLEGUMINOSAE*Anagyris latifolia Brouss. ex Willd.Anthyllis lemanniana Lowe*Dorycnium spectabile Webb & Berthel*Lotus azoricus P. W. BallLotus callis-viridis D. Bramwell & D. H. Davis*Lotus kunkelii (E. Chueca) D. Bramwell & al.*Teline rosmarinifolia Webb & Berthel.*Teline salsoloides Arco & Acebes.Vicia dennesiana H. C. WatsonLILIACEAE*Androcymbium psammophilum Svent.Scilla maderensis MenezesSemele maderensis CostaLORANTHACEAEArceuthobium azoricum Wiens & HawkswMYRICACEAE*Myrica rivas-martinezii Santos.OLEACEAEJasminum azoricum L.Picconia azorica (Tutin) Knobl.ORCHIDACEAEGoodyera macrophylla LowePITTOSPORACEAE*Pittosporum coriaceum Dryand. ex Ait.PLANTAGINACEAEPlantago malato-belizii LawalreePLUMBAGINACEAE*Limonium arborescens (Brouss.) KuntzeLimonium dendroides Svent.*Limonium spectabile (Svent.) Kunkel & Sunding*Limonium sventenii Santos & Fernandez GalvanPOLYGONACEAERumex azoricus Rech. fil.RHAMNACEAEFrangula azorica TutinROSACEAE*Bencomia brachystachya Svent.Bencomia sphaerocarpa Svent.*Chamaemeles coriacea Lindl.Dendriopterium pulidoi Svent.Marcetella maderensis (Born.) Svent.Prunus lusitanica L.subsp. azorica (Mouillef.) FrancoSorbus maderensis (Lowe) DocleSANTALACEAEKunkeliella subsucculenta KammerSCROPHULARIACEAE*Euphrasia azorica WatsEuphrasia grandiflora Hochst. ex Seub.*Isoplexis chalcantha Svent. & O'ShanahanIsoplexis isabelliana (Webb & Berthel.) MasferrerOdontites holliana (Lowe) Benth.Sibthorpia peregrina L.SELAGINACEAE*Globularia ascanii D. Bramwell & Kunkel*Globularia sarcophylla Svent.SOLANACEAE*Solanum lidii SundingUMBELLIFERAEAmmi trifoliatum (H. C. Watson) TreleaseBupleurum handiense (Bolle) KunkelChaerophyllum azoricum TreleaseFerula latipinna SantosMelanoselinum decipiens (Schrader & Wendl.) Hoffm.Monizia edulis LoweOenanthe divaricata (R. Br.) Mabb.Sanicula azorica Guthnick ex Seub.VIOLACEAEViola paradoxa LoweLower plantsBRYOPHYTA*Echinodium spinosum (Mitt.) Jur. (o)*Thamnobryum fernandesii Sergio (o)ANNEX IIICRITERIA FOR SELECTING SITES ELIGIBLE FOR IDENTIFICATION AS SITES OF COMMUNITY IMPORTANCE AND DESIGNATION AS SPECIAL AREAS OF CONSERVATIONSTAGE 1: Assessment at national level of the relative importance of sites for each natural habitat type in Annex I and each species in Annex II (including priority natural habitat types and priority species)A. Site assessment criteria for a given natural habitat type in Annex I(a) Degree of representativity of the natural habitat tpye on the site.(b) Area of the site covered by the natural habitat type in relation to the total area covered by that natural habitat type within national territory.(c) Degree of conservation of the structure and functions of the natural habitat type concerned and restoration possibilities.(d) Global assessment of the value of the site for conservation of the natural habitat type concerned.B. Site assessment criteria for a given species in Annex II(a) Size and density of the population of the species present on the site in relation to the populations present within national territory.(b) Degree of conservation of the features of the habitat which are important for the species concerned and restoration possibilities.(c) Degree of isolation of the population present on the site in relation to the natural range of the species.(d) Global assessment of the value of the site for conservation of the species concerned.C. On the basis of these criteria, Member States will classify the sites which they propose on the national list as sites eligible for identification as sites of Community importance according to their relative value for the conservation of each natural habitat type in Annex I or each species in Annex II.D. That list will show the sites containing the priority natural habitat types and priority species selected by the Member States on the basis of the criteria in A and B above.STAGE 2: Assessment of the Community importance of the sites included on the national lists1. All the sites identified by the Member States in Stage 1 which contain priority natural habitat types and/or species will be considered as sites of Community importance.2. The assessment of the Community importance of other sites on Member States' lists, i.e. their contribution to maintaining or re-establishing, at a favourable conservation status, a natural habitat in Annex I or a species in Annex II and/or to the coherence of Natura 2000 will take account of the following criteria:(a) relative value of the site at national level;(b) geographical situation of the site in relation to migration routes of species in Annex II and whether it belongs to a continuous ecosystem situated on both sides of one or more internal Community frontiers;(c) total area of the site;(d) number of natural habitat types in Annex I and species in Annex II present on the site;(e) global ecological value of the site for the biogeographical regions concerned and/or for the whole of the territory referred to in Article 2, as regards both the characteristic of unique aspect of its features and the way they are combined.ANNEX IVANIMAL AND PLANT SPECIES OF COMMUNITY INTEREST IN NEED OF STRICT PROTECTIONThe species listed in this Annex are indicated:- by the name of species or subspecies, or- by the body of species belonging to a higher taxon or to a designated part of that taxon.The abbreviation "spp." after the name of a family or genus designates all the species belonging to that family or genus.(a) ANIMALSVERTEBRATESMAMMALSINSECTIVORAErinaceidaeErinaceus algirusSoricidaeCrocidura canariensisTalpidaeGalemys pyrenaicusMICROCHIROPTERAAll speciesRODENTIAGliridaeAll species except Glis glis and Eliomys quercinusSciuridaeCitellus citellusSciurus anomalusCastoridaeCastor fiberCricetidaeCricetus cricetusMicrotidaeMicrotus cabreraeMicrotus oeconomus arenicolaZapodidaeSicista betulinaHystricidaeHystrix cristataCARNIVORACanidaeCanis lupus (Except Spanish populations north of the Duero and Greek populations north of the 39th parallel)UrsidaeUrsus arctosMustelidaeLutra lutraMustela lutreolaFelidaeFelis silvestrisLynx lynxLynx pardinaPhocidaeMonachus monachusARTIODACTYLACervidaeCervus elaphus corsicanusBovidaeCapra aegagrus (natural populations)Capra pyrenaica pyrenaicaOvis ammon musimon (natural populations - Corsica and Sardinia)Rupicapra rupicapra balcanicaRupicapra ornataCETACEAAll speciesREPTILESTESTUDINATATestudinidaeTestudo hermanniTestudo graecaTestudo marginataCheloniidaeCaretta carettaChelonia mydasLepidochelys kempiiEretmochelys imbricataDermochelyidaeDermochelys coriaceaEmydidaeEmys orbicularisMauremys caspicaMauremys leprosaSAURIALacertidaeAlgyroides fitzingeriAlgyroides marchiAlgyroides moreoticusAlgyroides nigropunctatusLacerta agilisLacerta bedriagaeLacerta danfordiLacerta dugesiLacerta graecaLacerta horvathiLacerta monticolaLacerta schreiberiLacerta trilineataLacerta viridisGallotia atlanticaGallotia gallotiGallotia galloti insulanagaeGallotia simonyiGallotia stehliniOphisops elegansPodarcis erhardiiPodarcis filfolensisPodarcis hispanica atrataPodarcis lilfordiPodarcis melisellensisPodarcis milensisPodarcis muralisPodarcis peloponnesiacaPodarcis pityusensisPodarcis siculaPodarcis tauricaPodarcis tiliguertaPodarcis waglerianaScincidaeAblepharus kitaibelliChalcides bedriagaiChalcides occidentalisChalcides ocellatusChalcides sexlineatusChalcides viridianusOphiomorus punctatissimusGekkonidaeCyrtopodion kotschyiPhyllodactylus europaeusTarentola angustimentalisTarentola boettgeriTarentola delalandiiTarentola gomerensisAgamidaeStellio stellioChamaeleontidaeChamaeleo chamaeleonAnguidaeOphisaurus apodusOPHIDIAColubridaeColuber caspiusColuber hippocrepisColuber jugularisColuber laurentiColuber najadumColuber nummiferColuber viridiflavusCoronella austriacaEirenis modestaElaphe longissimaElaphe quatuorlineataElaphe situlaNatrix natrix cettiNatrix natrix corsaNatrix tessellataTelescopus falaxViperidaeVipera ammodytesVipera schweizeriVipera seoanni (except Spanish populations)Vipera ursiniiVipera xanthinaBoidaeEryx jaculusAMPHIBIANSCAUDATASalamandridaeChioglossa lusitanicaEuproctus asperEuproctus montanusEuproctus platycephalusSalamandra atraSalamandra auroraeSalamandra lanzaiSalamandra luschaniSalamandrina terdigitataTriturus carnifexTriturus cristatusTriturus italicusTriturus kareliniiTriturus marmoratusProteidaeProteus anguinusPlethodontidaeSpeleomantes ambrosiiSpeleomantes flavusSpeleomantes geneiSpeleomantes imperialisSpeleomantes italicusSpeleomantes supramontesANURADiscoglossidaeBombina bombinaBombina variegataDiscoglossus galganoiDiscoglossus jeanneaeDiscoglossus montalentiiDiscoglossus pictusDiscoglossus sardusAlytes cisternasiiAlytes muletensisAlytes obstetricansRanidaeRana arvalisRana dalmatinaRana graecaRana ibericaRana italicaRana latasteiRana lessonaePelobatidaePelobates cultripesPelobates fuscusPelobates syriacusBufonidaeBufo calamitaBufo viridisHylidaeHyla arboreaHyla meridionalisHyla sardaFISHACIPENSERIFORMESAcipenseridaeAcipenser naccariiAcipenser sturioATHERINIFORMESCyprinodontidaeValencia hispanicaCYPRINIFORMESCyprinidaeAnaecypris hispanicaPERCIFORMESPercidaeZingel asperSALMONIFORMESCoregonidaeCoregonus oxyrhynchus (anadromous populations in certain sectors of the North Sea)INVERTEBRATESARTHROPODSINSECTAColeopteraBuprestis splendensCarabus olympiaeCerambyx cerdoCucujus cinnaberinusDytiscus latissimusGraphoderus bilineatusOsmoderma eremitaRosalia alpinaLepidopteraApatura metisCoenonympha heroCoenonympha oedippusErebia calcariaErebia christiErebia sudeticaEriogaster cataxFabriciana elisaHypodryas maturnaHyles hippophaesLopinga achineLycaena disparMaculinea arionMaculinea nausithousMaculinea teleiusMelanagria argePapilio alexanorPapilio hospitonParnassius apolloParnassius mnemosynePlebicula golgusProserpinus proserpinaZerynthia polyxenaMantodeaApteromantis apteraOdonataAeshna viridisCordulegaster trinacriaeGomphus grasliniiLeucorrhina albifronsLeucorrhina caudalisLeucorrhina pectoralisLindenia tetraphyllaMacromia splendensOphiogomphus ceciliaOxygastra curtisiiStylurus flavipesSympecma braueriOrthopteraBaetica ustulataSaga pedoARACHNIDAAraneaeMacrothele calpeianaMOLLUSCSGASTROPODAProsobranchiaPatella ferugineaStylommatophoraCaseolus calculusCaseolus commixtaCaseolus sphaerulaDiscula leacockianaDiscula tabellataDiscula testudinalisDiscula turriculaDiscus defloratusDiscus guerinianusElona quimperianaGeomalacus maculosusGeomitra monizianaHelix subplicataLeiostyla abbreviataLeiostyla cassidaLeiostyla corneocostataLeiostyla gibbaLeiostyla lamellosaBIVALVIAAnisomyariaLithophaga lithophagaPinna nobilisUnionoidaMargaritifera auriculariaUnio crassusECHINODERMATAEchinoideaCentrostephanus longispinus(b) PLANTSAnnex IV (b) contains all the plant species listed in Annex II (b)(1) plus those mentioned belowPTERIDOPHYTAASPLENIACEAEAsplenium hemionitis L.ANGIOSPERMAEAGAVACEAEDracaena draco (L.) L.AMARYLLIDACEAENarcissus longispathus PugsleyNarcissus triandrus L.BERBERIDACEAEBerberis maderensis LoweCAMPANULACEAECampanula morettiana Reichenb.Physoplexis comosa (L.) Schur.CARYOPHYLLACEAEMoehringia fontqueri PauCOMPOSITAEArgyranthemum pinnatifidum (L.f.) Lowesubsp. succulentum (Lowe) C. J. HumphriesHelichrysum sibthorpii RouyPicris willkommii (Schultz Bip.) NymanSantolina elegans Boiss. ex DC.Senecio caespitosus Brot.Senecio lagascanus DC.subsp. lusitanicus (P. Cout.) Pinto da SilvaWagenitzia lancifolia (Sieber ex Sprengel) DostalCRUCIFERAEMurbeckiella sousae Rothm.EUPHORBIACEAEEuphorbia nevadensis Boiss. & ReuterGESNERIACEAEJankaea heldreichii (Boiss.) Boiss.Ramonda serbica PancicIRIDACEAECrocus etruscus Parl.Iris boissieri Henriq.Iris marisca Ricci & ColasanteLABIATAERosmarinus tomentosus Huber-Morath & MaireTeucrium charidemi SandwithThymus capitellatus Hoffmanns. & LinkThymus villosus L.subsp. villosus L.LILIACEAEAndrocymbium europeum (Lange) K. RichterBellevalia hackelli FreynColchicum corsicum BakerColchicum cousturieri GreuterFritillaria conica RixFritillaria drenovskii Dogen & Stoy.Fritillaria gussichiae (Degen & Doerfler) RixFritillaria obliqua Ker-Gawl.Fritillaria rhodocanakis Orph. ex BakerOrnithogalum reverchonii Degen & Herv.-Bass.Scilla beirana Samp.Scilla odorata LinkORCHIDACEAEOphrys argolica Fleischm.Orchis scopulorum Simsmerh.Spiranthes aestivalis (Poiret) L. C. M. RichardPRIMULACEAEAndrosace cylindrica DC.Primula glaucescens MorettiPrimula spectabilis Tratt.RANUNCULACEAEAquilegia alpina L.SAPOTACEAESideroxylon marmulano Banks ex LoweSAXIFRAGACEAESaxifraga cintrana Kuzinsky ex Willk.Saxifraga portosanctana Boiss.Saxifraga presolanensis Engl.Saxifraga valdensis DC.Saxifraga vayredana LuizetSCROPHULARIACEAEAntirrhinum lopesianum Rothm.Lindernia procumbens (Krocker) PhilcoxSOLANACEAEMandragora officinarum L.THYMELAEACEAEThymelaea broterana P. Cout.UMBELLIFERAEBunium brevifolium LoweVIOLACEAEViola athois W. BeckerViola cazorlensis GandogerViola delphinantha Boiss.(1) Except bryophytes in Annex II (b).ANNEX VANIMAL AND PLANT SPECIES OF COMMUNITY INTEREST WHOSE TAKING IN THE WILD AND EXPLOITATION MAY BE SUBJECT TO MANAGEMENT MEASURESThe species listed in this Annex are indicated:- by the name of the species or subspecies, or- by the body of species belonging to a higher taxon or to a designated part of that taxon.The abbreviation "spp." after the name of a family or genus designates all the species belonging to that family or genus.(a) ANIMALSVERTEBRATESMAMMALSCARNIVORACanidaeCanis aureusCanis lupus (Spanish populations north of the Duera and Greek populations north of the 39th parallel)MustelidaeMartes martesMustela putoriusPhocidaeAll species not mentioned in Annex IVViverridaeGenetta genettaHerpestes ichneumonDUPLICIDENTATALeporidaeLepus timidusARTIODACTYLABovidaeCapra ibexCapra pyrenaica (except Capra pyrenaica pyrenaica)Rupicapra rupicapra (except Rupicapra rupicapra balcanica and rupicapra ornata)AMPHIBIANSANURARanidaeRana esculentaRana pereziRana ridibundaRana temporariaFISHPETROMYZONIFORMESPetromyzonidaeLampetra fluviatilisLethenteron zanandraiACIPENSERIFORMESAcipenseridaeAll species not mentioned in Annex IVSALMONIFORMESSalmonidaeThymallus thymallusCoregonus spp. (except Coregonus oxyrhynchus - anadromous populations in certain sectors of the North Sea)Hucho huchoSalmo salar (only in fresh water)CyprinidaeBarbus spp.PERCIFORMESPercidaeGymnocephalus schraetzerZingel zingelCLUPEIFORMESClupeidaeAlosa spp.SILURIFORMESSiluridaeSilurus aristotelisINVERTEBRATESCOELENTERATACNIDARIACorallium rubrumMOLLUSCAGASTROPODA - STYLOMMATOPHORAHelicidaeHelix pomatiaBIVALVIA - UNIONOIDAMargaritiferidaeMargaritifera margaritiferaUnionidaeMicrocondylaea compressaUnio elongatulusANNELIDAHIRUDINOIDEA - ARHYNCHOBDELLAEHirudinidaeHirudo medicinalisARTHROPODACRUSTACEA - DECAPODAAstacidaeAstacus astacusAustropotamobius pallipesAustropotamobius torrentiumScyllaridaeScyllarides latusINSECTA - LEPIDOPTERASaturniidaeGraellsia isabellae(b) PLANTSALGAERHODOPHYTACORALLINACEAELithothamnium coralloides Crouan frat.Phymatholithon calcareum (Poll.) Adey & McKibbinLICHENESCLADONIACEAECladonia L. subgenus Cladina (Nyl.) Vain.BRYOPHYTAMUSCILEUCOBRYACEAELeucobryum glaucum (Hedw.) Ã ngstr.SPHAGNACEAESphagnum L. spp. (exept Sphagnum pylasii Brid.)PTERIDOPHYTALycopodium spp.ANGIOSPERMAEAMARYLLIDACEAEGalanthus nivalis L.Narcissus bulbocodium L.Narcissus juncifolius LagascaCOMPOSITAEArnica montana L.Artemisia eriantha TenArtemisia genipi WeberDoronicum plantagineum L.subsp. tournefortii (Rouy) P. Cout.CRUCIFERAEAlyssum pintadasilvae Dudley.Malcolmia lacera (L.) DC.subsp. graccilima (Samp.) FrancoMurbeckiella pinnatifida (Lam.) Rothm.subsp. herminii (Rivas-Martinez) Greuter & BurdetGENTIANACEAEGentiana lutea L.IRIDACEAEIris lusitanica Ker-GawlerLABIATAETeucrium salviastrum Schrebersubsp. salviastrum SchreberLEGUMINOSAEAnthyllis lusitanica Cullen & Pinto da SilvaDorycnium pentaphyllum Scop.subsp. transmontana FrancoUlex densus Welw. ex Webb.LILIACEAELilium rubrum LmkRuscus aculeatus L.PLUMBAGINACEAEArmeria sampaio (Bernis) Nieto FelinerROSACEAERubus genevieri Boreausubsp. herminii (Samp.) P. Cout.SCROPHULARIACEAEAnarrhinum longipedicelatum R. FernandesEuphrasia mendonÃ §ae Samp.Scrophularia grandiflora DC.subsp. grandiflora DC.Scrophularia berminii Hoffmanns & LinkScrophularia sublyrata Brot.COMPOSITAELeuzea rhaponticoides GraellsANNEX VIPROHIBITED METHODS AND MEANS OF CAPTURE AND KILLING AND MODES OF TRANSPORT(a) Non-selective meansMAMMALS- Blind or mutilated animals used as live decoys- Tape recorders- Electrical and electronic devices capable of killing or stunning- Artificial light sources- Mirrors and other dazzling devices- Devices for illuminating targets- Sighting devices for night shooting comprising an electronic image magnifier or image converter- Explosives- Nets which are non-selective according to their principle or their conditions of use- Traps which are non-selective according to their principle or their conditions of use- Crossbows- Poisons and poisoned or anaesthetic bait- Gassing or smoking out- Semi-automatic or automatic weapons with a magazine capable of holding more than two rounds of ammunitionFISH- Poison- Explosives(b) Modes of transport- Aircraft- Moving motor vehicles